DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-6 were originally filed.
Claims 1 and 6 are amended.
Claims 4-5 are canceled.
Claims 1-3 and 6 are now pending and in condition for allowance for the reasons set forth herein.

RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– Provisional Double Patenting –
	Claims 1-3 and 6 were provisionally rejected under the judicially created doctrine of double patenting.  
	The Examiner appreciates the Applicant’s prompt attention and, in view of Applicant’s amendments/remarks distinguishing the scope of the claims, the Examiner hereby withdraws such rejections.
ALLOWABLE SUBJECT MATTER
Claims 1-3 and 6 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method for operating a stepped frequency radar system, the method comprising: 
performing a stepped frequency scan across a frequency range using at least one transmit antenna and a two-dimensional array of receive antennas and using frequency steps of a fixed step size; 
processing a first portion of digital data that is generated from the stepped frequency scan across the frequency range to produce a first digital output, wherein the first portion of the digital data is derived from a series of frequency pulses of the stepped frequency scan that are separated by a first step size that is a multiple of the fixed step size; and 
processing a second portion of digital data that is generated from the stepped frequency scan across the frequency range to produce a second digital output, wherein the second portion of the digital data is derived from a series of frequency pulses of the stepped frequency scan that are separated by a second step size that is a multiple of the fixed step size; 
wherein the first multiple is different from the second multiple. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, MCNEILL discloses radar system for enabling transmission of a stepped-frequency radar signal.  However MCNEILL, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, NAHAR discloses a stepped frequency CW radar system.  However, like MCNEILL, NAHAR, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 6 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims 2-3 are each allowable based at least on their dependency to claim 1.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648